


Exhibit 10.3

THE CLOROX COMPANY
NONQUALIFIED DEFERRED COMPENSATION PLAN
AMENDMENT NO. 1

Pursuant to Section 6.06 of The Clorox Company Nonqualified Deferred
Compensation Plan (the “Plan”), the Plan is hereby amended as follows, effective
as of July 1, 2016:

3.         Section 5.01(b) of the Plan is hereby deleted in its entirety and
replaced with the following:              

       “(b) Subsequent Elections. A Participant may change the form of a
distribution election with respect to his or her entire vested Account by
submitting the change to the Committee in writing, at least two calendar years
before the Participant has a Termination of Employment. Unless otherwise
approved by the Administrator in its sole discretion, only one change election
under this paragraph (b) can be made for the Participant’s entire vested
Account. A change election made under this paragraph (b) shall be irrevocable as
of December 31 of the calendar year that is at least the second calendar year
prior to the calendar year in which the Participant has a Termination of
Employment. If such a subsequent election is not valid because, for example, it
is not made in a timely manner, the Participant’s most recent effective
distribution election under this Section 5.01 will govern payment of the
Participant’s entire vested Account upon the Participant’s Termination of
Employment.”

Except as modified by this Amendment No. 1, the Plan shall remain unchanged and
shall remain in full force and effect.

IN WITNESS WHEREOF, The Clorox Company has caused this Amendment No. 1 to be
duly executed as of the day and year first written above.

The Clorox Company  
  By:   /s/ Kirsten Marriner


--------------------------------------------------------------------------------